 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   BENJAMIN M. GLICKMAN, State Bar No. 247907
     Supervising Deputy Attorney General
 3   ANTHONY P. O'BRIEN, State Bar No. 232650
     Deputy Attorney General
 4     1300 I Street, Suite 125
       P.O. Box 944255
 5     Sacramento, CA 94244-2550
       Telephone: (916) 210-6002
 6     Fax: (916) 324-8835
       E-mail: Anthony.OBrien@doj.ca.gov
 7   Attorneys for Mark Gregersen, Eric Banks, Priscilla
     Winslow, Erich Shiners, and Arthur Krantz, sued in
 8   their official capacities as chair and members of the
     California Public Employment Relations Board
 9
                             IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12
13   SEAN ALLEN, JENNIFER BICE,                           2:18-cv-02230-MCE-CKD
     STANLEY GRAHAM, BRADLEY
14   TAYLOR, and JUANITA WIGGINS, on                      STIPULATION TO STAY ACTION AND
     behalf of themselves and all others similarly        ORDER
15   situated,
                                                       Courtroom:       7
16                                         Plaintiffs, Judge:           The Honorable Morrison C.
                                                                        England, Jr.
17                  v.                                    Trial Date:   None Set
                                                          Action Filed: August 15, 2018
18
     SANTA CLARA COUNTY
19   CORRECTIONAL PEACE OFFICERS
     ASSOCIATION; MARK GREGERSEN,
20   ERIC BANKS, PRISCILLA WINSLOW,
     ERICH SHINERS, and ARTHUR A.
21   KRANTZ, in their official capacities as
     chair and members of the California Public
22   Employment Relations Board,
23                                      Defendants.
24
25
26
27
28
                                                      1
                                                  Stipulation to Stay Action; Order (2:18-cv-02230-MCE-CKD)
 1                                             STIPULATION
 2         WHEREAS, Plaintiffs filed their Complaint (ECF No. 1) on August 15, 2018;
 3         WHEREAS, the Court issued the Initial Pretrial Scheduling Order (ECF No. 3) on
 4   August 16, 2018, which ordered the parties to meet and confer as required under Rule 26(f) of the
 5   Federal Rules of Civil Procedure (FRCP) within sixty (60) days of service of the complaint on
 6   any party;
 7         WHEREAS, FRCP Rule 26(a)(1)(C) requires that parties must complete initial disclosures
 8   within fourteen (14) days of the parties’ Rule 26(f) conference;
 9         WHEREAS, Counsel for Defendants Eric Banks, Mark Gregersen, Arthur A. Krantz, Erich
10   Shiners, and Priscilla Wilson (hereafter identified as the “Public Employment Relations Board” or
11   “PERB”) signed a Waiver of Service of Summons on October 12, 2018, thus extending the
12   deadline for filing a responsive pleading to November 9, 2018 (ECF No. 9);
13         WHEREAS, Counsel for Plaintiffs and PERB stipulated to extend the responsive pleading
14   deadline by twenty-eight (28) days to December 7, 2018 (ECF No. 13);
15         WHEREAS, the current deadline for completion of the parties’ meet-and-confer
16   requirement under FRCP Rule 26(f) is December 11, 2018;

17         WHEREAS, the current deadline for the parties’ initial disclosures under FRCP
18   Rule 26(a)(1)(C) is December 26, 2018;
19         WHEREAS, the other named Defendant—Santa Clara County Correctional Peace Officers

20   Association (SCCCPOA)—has not appeared in this action;
21         WHEREAS, one of the primary issues being litigated in this matter—whether “agency fee
22   laws” are constitutional (see ECF No. 1 at ¶¶ 33, 39(d), (e), (f), (g), (j), (l); Cal. Gov. Code,
23   §§ 3502.5; 3508.5(b)-(c))—has been rendered moot by the United States Supreme Court in Janus
24   v. American Federation of State, County and Municipal Employees Council 31, et al., 585 U.S.
25   ___, 138 S. Ct. 2448 (June 27, 2018), and PERB’s subsequent statement that the State would no
26   longer enforce those laws.1
27          1
              See Public Employment Relations Board, Public Notice: Regular Business Meeting
     Agenda, October 11, 2018, at
28   https://www.perb.ca.gov/meetings/docs/94/2018.10.11%20agenda.pdf (as of Dec. 5, 2018).
                                                  2
                                                     Stipulation to Stay Action; Order (2:18-cv-02230-MCE-CKD)
 1         WHEREAS, the remaining issues being litigated in this matter—including: (1) Plaintiffs’
 2   state tort law claim for the return of agency fees deducted before the Janus decision (ECF No. 1
 3   at ¶¶ 34, 38, 39(c), (g), (h); (2) Plaintiffs’ request for class certification (id. at ¶ 39(a));
 4   (3) Plaintiffs’ demand that the SCCCPOA repay all agency fees paid by Plaintiffs (id. at ¶ 39(h));
 5   and (4) Plaintiffs’ demand that, post-Janus, SCCPOA must obtain affirmative, written and freely-
 6   given consent from union and non-union public employees before deducting any money from
 7   their paychecks (id. at ¶ 39(i), (k))—are similar or identical to claims being litigated in several
 8   other matters before this Court and other District Courts, including, but not limited to, the
 9   following:
10         (1)    Martin v. California Teachers Assn., et al., No. 2:18-cv-8999-JLS-DFM (C.D. Cal.
11   filed July 14, 2018);
12         (2)    Hernandez, et al. v. AFSCME California, et al., No. 18-cv-2419 WBS-EFB
13   (E.D. Cal. filed Aug. 1, 2018);
14         (3)    Aliser, et al. v. SEIU California, et al., No. 18-cv-2574-MCE-CKD (E.D. Cal. filed
15   Sept. 17, 2018);
16         (4)    Cooley v. California Statewide Law Enforcement Association, et al., No. 18-cv-2961-

17   JAM-AC (E.D. Cal. filed Nov. 13, 2018); and
18         (5)    Danielson v. Inslee, Case No. 3:18-cv-05206-RJB (W.D. Wash. Mar. 15, 2018);
19         WHEREAS, the resolution of pending dispositive motions in the above matters may

20   dispose of the common issues raised in the present matter;
21         WHEREAS, discussion regarding discovery matters and initial disclosures under FRCP 26
22   cannot proceed until Defendant SCCCPOA has appeared in this action;
23         WHEREAS, staying the present matter—including, but not limited to, deadlines for
24   responsive pleadings, the Rule 26(f) conference, and initial disclosures under Rule 26(a)(1)(c)—
25   until resolution of the common matters being litigated in the above cases would greatly conserve
26   the time and resources of the Court and all parties to this litigation; and
27
28
                                                          3
                                                       Stipulation to Stay Action; Order (2:18-cv-02230-MCE-CKD)
 1         WHEREAS, staying the present matter—including, but not limited to, deadlines for
 2   responsive pleadings, the Rule 26(f) conference, and initial disclosures under Rule 26(a)(1)(c)—
 3   will not interfere with any pending Court deadlines or prejudice any of the parties in this matter;
 4         THEREFORE, the parties hereby stipulate, by and through their counsel of record, as
 5   follows:
 6         (1)   The present matter—including, but not limited to, deadlines for: (1) Defendants’
 7   responsive pleadings; (2) completion of the parties’ meet and confer requirements under
 8   FRCP Rule 26(f); and (3) completion of the initial disclosures as required under
 9   FRCP Rule 26(a)(1)(C)—shall be stayed until further order of the Court; and
10         (2)   The Court should schedule a status conference in 90 days, or as soon thereafter as the
11   Court’s availability permits, to discuss whether the stay should be lifted.
12         IT IS SO STIPULATED.
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                       4
                                                   Stipulation to Stay Action; Order (2:18-cv-02230-MCE-CKD)
 1   Dated: December 6, 2018          Respectfully submitted,
 2                                    XAVIER BECERRA
                                      Attorney General of California
 3                                    BENJAMIN M. GLICKMAN
                                      Supervising Deputy Attorney General
 4
 5
                                      /s/ Anthony P. O’Brien
 6                                    ANTHONY P. O’BRIEN
                                      Deputy Attorney General
 7                                    Attorneys for Defendants Mark Gregersen, Eric
                                      Banks, Priscilla Winslow, Erich Shiners, and
 8                                    Arthur Krantz, sued in their official capacities
                                      as chair and members of the California Public
 9                                    Employment Relations Board
10
     Dated: December 6, 2018          Respectfully submitted,
11
                                      MITCHELL LAW PLLC
12
13
14                                    /s/ Jonathan F. Mitchell
                                      JONATHAN F. MITCHELL
15                                    Attorneys for Plaintiffs Sean Allen,
                                      Jennifer Bice, Stanley Graham,
16                                    Bradley Taylor, and Juanita Wiggins

17
18
19

20
21
22
23
24
25
26
27
28
                                  5
                               Stipulation to Stay Action; Order (2:18-cv-02230-MCE-CKD)
 1                                                   ORDER
 2         Pursuant to the above stipulation between the parties, and for good cause shown, the Court
 3   orders as follows:
 4         The present matter—including, but not limited to, deadlines for: (1) Defendants’
 5   responsive pleadings; (2) completion of the parties’ meet and confer requirements under
 6   Rule 26(f) of the Federal Rules of Civil Procedure (FRCP); and (3) completion of the initial
 7   disclosures as required under FRCP Rule 26(a)(1)(C)—shall be stayed until further order of the
 8   Court. Not later than sixty (60) days following the date this Order is electronically filed, and
 9   every sixty (60) days thereafter until the stay is lifted, the parties are directed to file a joint status
10   report with the Court advising it as to whether and why the stay should continue.
11         IT IS SO ORDERED.
12   Dated: December 30, 2018
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                         6
                                                      Stipulation to Stay Action; Order (2:18-cv-02230-MCE-CKD)
